 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCIS MAHON,                                  No. 2:14-cv-02972-TLN-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    MORTON GOLF, LLC,
15                      Defendant.
16

17          This matter is before the Court pursuant to Defendant Morton Golf, LLC’s (“Defendant”)

18   Motion for Sanctions. (ECF No. 25-1.) Plaintiff Francis Mahon (“Plaintiff”) opposes the

19   Motion. (ECF No. 26.) Defendant filed a Reply. (ECF No. 28.) After carefully considering the

20   parties’ briefing and for the reasons set forth below, the Court DENIES Defendant’s Motion for

21   Sanctions.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff is a recreational golfer in his late eighties. (Pl.’s Mot. Prelim. Inj., ECF No. 13-1

 3   at 2.) He suffers from idiopathic pulmonary fibrosis, a medical condition that affects his

 4   respiratory and cardiovascular systems. (ECF No. 13-1 at 2.) As a result, Plaintiff cannot walk

 5   long distances: he must use an oxygen tank and a power-driven mobility device (a scooter). (ECF

 6   No. 13-1 at 3.) Despite his condition, Plaintiff is an avid golfer. (ECF No. 13-1 at 3.)

 7          Defendant operates several golf courses in the Sacramento area. (ECF No. 13-1 at 3.) In

 8   October 2013 Plaintiff played golf on one of Defendant’s courses. (ECF No. 13-1 at 3.) Plaintiff

 9   was using his scooter in lieu of a golf cart, but his scooter was not fully charged and ran out of

10   battery while Plaintiff was on the course. (ECF No. 13-1 at 3.) Subsequently, Defendant

11   prohibited Plaintiff from using his scooter as a substitute for a golf cart. (ECF No. 13-1 at 3.)

12   Defendant offered Plaintiff the free use of Defendant’s golf carts as a courtesy and an

13   accommodation, but withdrew the offer in the spring of 2014. (ECF No. 13-1 at 4.)

14          Plaintiff brought this lawsuit in November 2014. (Notice of Removal, ECF No. 1 at 2.)

15   He alleges that Defendant’s refusal to accommodate his scooter violates the Americans with

16   Disabilities Act (“ADA”) and the California Unruh Civil Rights Act (“Unruh Act”). (ECF No. 1

17   at 17, 19.) Roughly twenty months after filing this lawsuit, Plaintiff brought a Motion for a

18   Preliminary Injunction, seeking a court order forcing Defendant to allow Plaintiff to his use

19   scooter in lieu of a golf cart while this case is pending. (ECF No. 13-1.)

20          Defendant alleges that upon receipt of Plaintiff’s Motion on July 1, 2016, Defendant
21   notified Plaintiff via e-mail that it would bring a Motion for Sanctions if Plaintiff did not

22   withdraw his Motion. (ECF No. 25-1 at 4.) Plaintiff did not withdraw his Motion. On July 6,

23   2016, Defendant served Plaintiff with a Motion for Sanctions, but Defendant did not file the

24   Motion at that time. (ECF No. 25-1 at 5.)

25          On April 6, 2017, the Court denied Plaintiff’s Motion for a Preliminary Injunction due to

26   Plaintiff’s lack of irreparable harm. (Order on Pl.’s Mot. for Prelim. Inj., ECF No. 24 at 4.) On
27   April 18, 2017, Defendant filed the instant Motion for Sanctions. (ECF No. 25-1.)

28   ///
                                                        2
 1          II.       LEGAL STANDARD

 2          Federal Rule of Civil Procedure 11 (“Rule 11”) allows sanctions under the following

 3   circumstances:

 4                    (b) By presenting to the court a pleading, written motion, or other
                      paper...an attorney or unrepresented party certifies that to the best of
 5                    the person’s knowledge, information, and belief, formed after an
                      inquiry reasonable under the circumstances: (1) it is not being
 6                    presented for any improper purpose, such as to harass, cause
                      unnecessary delay, or needlessly increase the cost of litigation; (2)
 7                    the claims, defenses, and other legal contentions are warranted by
                      existing law or by a nonfrivolous argument for extending, modifying,
 8                    or reversing existing law or for establishing new law; [and] (3) the
                      factual contentions have evidentiary support or, if specifically so
 9                    identified, will likely have evidentiary support after a reasonable
                      opportunity for further investigation or discovery.... If, after notice
10                    and a reasonable opportunity to respond, the court determines that
                      Rule 11(b) has been violated, the court may impose an appropriate
11                    sanction on any attorney, law firm, or party that violated the rule....
12          Rule 11 “is designed to deter attorneys and unrepresented parties from violating their

13   certification that any pleading, motion or other paper presented to the court is supported by an

14   objectively reasonable legal and factual basis; no showing of bad faith or subjective intent is

15   required.” Truesdell v. S. Cal. Permanente Med. Grp., 209 F.R.D. 169, 173–74 (C.D. Cal. 2002).

16   Rather, Rule 11 is governed by an objective standard of reasonableness. See, e.g., Conn v. CSO

17   Borjorquez, 967 F.2d 1418, 1421 (9th Cir. 1992). “The central purpose of Rule 11 is to deter

18   baseless filings.” United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971

19   F.2d 244, 254 (9th Cir. 1992) (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990)).

20   Thus, where a party “pursues causes of action for which there is no legal basis whatsoever,”
21   sanctions may be warranted. Bhambra v. True, No. 09-cv-4685-CRB, 2010 WL 1758895, at *3

22   (N.D. Cal. Apr. 30, 2010).

23          When evaluating whether a complaint is frivolous or without evidentiary support, the

24   court “must conduct a two-prong inquiry to determine (1) whether the complaint is legally or

25   factually baseless from an objective perspective, and (2) if the attorney has conducted a

26   reasonable and competent inquiry before signing and filing it.” Christian v. Mattel, Inc., 286 F.3d
27   1118, 1127 (9th Cir. 2002) (quotation marks and citation omitted). “Under the plain language of

28   the rule, when one party files a motion for sanctions, the court must determine whether any
                                                          3
 1   provisions of subdivision (b) have been violated.” Warren v. Guelker, 29 F.3d 1386, 1389 (9th

 2   Cir. 1994). “If Rule 11(b) was violated, the court ‘may’ impose sanctions.” Maxwell v. Deutsche

 3   Bank Nat’l Trust Co., No. 13-cv-03957, 2014 WL 296873, at *2 (N.D. Cal. Jan. 27, 2014).

 4            Sanctions are reserved “for the rare and exceptional case where the action is clearly

 5   frivolous, legally unreasonable or without legal foundation, or brought for an improper purpose.”

 6   Operating Eng’rs Pension Tr. v. A-C Co., 859 F.2d 1336, 1344 (9th Cir. 1988). Courts must not

 7   construe or apply Rule 11 so as to chill an attorney’s creativity or conflict with an attorney’s duty

 8   to vigorously represent his or her client. See id.

 9            III.     ANALYSIS

10            Defendant argues that sanctions are warranted because Plaintiff brought his Motion for a

11   Preliminary Injunction for an improper purpose. (ECF No. 25-1 at 5.) Defendant sets forth five

12   main arguments: (1) Plaintiff’s Motion was baseless because Plaintiff’s harm is monetary, which

13   is not irreparable harm as required for an injunction; (2) Plaintiff’s twenty-month delay in seeking

14   the preliminary injunction shows improper purpose; (3) Plaintiff’s probability of success on the

15   merits of his claims is completely lacking; (4) Plaintiff did not analyze Defendant’s affirmative

16   defenses in his Motion for a Preliminary Injunction; and (5) Plaintiff violated Rule 11 and

17   therefore sanctions are mandatory. (ECF No. 25-1 at 5–9.)

18            An “objective standard” applies to determinations of improper purpose under Rule 11.1

19   Woodrum v. Woodward Cty., 866 F.2d 1121, 1127 (9th Cir. 1989). The issue here is whether

20   Plaintiff’s Motion for a Preliminary Injunction was objectively reasonable. Id. Plaintiff contends
21   that his Motion represented a good faith effort to allow Plaintiff to play golf while the trial is

22   pending. (ECF No. 26 at 6–7.) Plaintiff argues that his Motion rested on three justifiable

23   grounds: (1) Plaintiff’s disability is progressive and impedes his ability to play golf such that

24   money may not make him whole at the end of trial; (2) Defendant’s conduct amounts to

25
     1
               Defendant repeatedly emphasizes that Plaintiff, upon receiving e-mailed notice of Defendant’s intent to
26   move for sanctions, responded, “I am happy to continue billing.” (ECF No. 25-1 at 7.) According to Defendant,
     Plaintiff’s statement reveals his improper purpose of harassing Defendant and needlessly increasing the cost of
27   litigation. (ECF No. 25-1 at 7.) Because analysis under Rule 11 requires an objective standard, the Court will look at
     the propriety of Plaintiff’s Motion for Preliminary Injunction. The Court finds no merit in Defendant’s argument that
28   Plaintiff’s alleged statement is evidence of bad faith warranting sanctions.
                                                                4
 1
     discrimination, and there is an open argument whether discrimination is “per se” irreparable harm
 2
     for injunctive relief; and (3) deprivation of personal satisfaction and joy constitutes irreparable
 3
     harm. (ECF No. 26 at 8–10). Plaintiff also argues that this Court’s denial of his Motion for
 4
     Preliminary Injunction does not render his Motion unreasonable. (ECF No. 26 at 7). The Court
 5
     agrees. Although the Court denied Plaintiff’s Motion for Preliminary Injunction, “[t]he simple
 6
     fact that an attorney’s legal theory failed to persuade the district court ‘does not demonstrate that
 7
     [counsel] lacked the requisite good faith in attempting to advance the law.’” Operating Engineers
 8
     Pension Tr. v. A-C Co., 859 F. 2d 1336, 1344 (9th Cir. 1988) (quoting Hurd v. Ralphs Grocery
 9
     Co., 824 F. 2d 806, 811 (9th Cir. 1987)).
10
             In denying Plaintiff’s Motion for Preliminary Injunction, the Court found that Plaintiff
11
     suffered no irreparable harm because his only harm was monetary. (ECF No. 24 at 3.) However,
12
     Plaintiff’s Motion contained arguably reasonable legal claims. Woodrum, 866 F. 2d at 1127
13
     (“The key question in assessing frivolousness is whether a complaint states an arguable claim—
14
     not whether the pleader is correct in his perception of the law.”) (quoting Hudson v. Moore Bus.
15
     Forms, Inc., 827 F. 2d 450, 453 (9th Cir.), superseded, 836 F. 2d 1156 (9th Cir. 1987)). For
16
     example, Plaintiff framed his harm as non-monetary harm such that it could conceivably warrant
17
     a preliminary injunction. (ECF No. 13-1 at 6 (“Courts consistently find irreparable harm when
18
     barriers, affecting participation in sports, are at issue.”).) Plaintiff bolstered this argument, stating
19
     that Plaintiff suffered loss of “personal satisfaction and joy.” (Pl.’s Reply to Def.’s Opp’n to Mot.
20
     for a Prelim. Inj., ECF No. 18 at 8.) Plaintiff also asserted that whether discrimination is “per se”
21
     irreparable harm is an open question. (ECF No. 18 at 6–7.)
22
             Rule 11 should not be used as “a bar to legal progress” or to dissuade attorneys from
23
     pursuing innovative arguments. Operating Engineers Pension Tr., 859 F. 2d at 1344 (“Forceful
24
     representation often requires that an attorney attempt to read a case or an agreement in an
25
     innovative though sensible way.”); see also All Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.
26
     3d 644, 649 (9th Cir. 1997) (“[Defendant’s] argument clearly lacks merit, but forceful and
27
     effective representation often will call for innovative arguments.”). For these reasons, the Court
28
                                                         5
 1
     finds that Plaintiff’s Motion was an objectively reasonable attempt to frame the factual allegations
 2
     and advance innovative legal arguments in Plaintiff’s favor.
 3
            Moreover, even assuming Plaintiff’s Motion was baseless, courts “reserve sanctions for
 4
     the rare and exceptional case where the action is clearly frivolous, legally unreasonable or without
 5
     legal foundation, or brought for an improper purpose.” Operating Engineers Pension Tr., 859
 6
     F.2d at 1344; see also, In re Flashcom, Inc., 647 F. App’x 689, 693 (9th Cir. 2016) (noting that
 7
     sanctions are appropriate when parties file “motions that duplicate one that was previously
 8
     denied”). Plaintiff filed a single motion for injunctive relief which contained arguable, though
 9
     unpersuasive, claims. As such, the Court finds that Plaintiff’s Motion does not constitute the type
10
     of “rare and exceptional” conduct that warrants sanctions. See, e.g., In re Keegan Mgmt. Co., 78
11
     F. 3d 431, 435 (9th Cir. 1996) (reversing the district court’s imposition of sanctions when the
12
     complaint had merit on its face, despite plaintiffs’ attorneys’ failure to conduct a reasonable
13
     inquiry); Gutierrez v. Bank of Am., N.A., No. 2:14-cv-01246-TLN, 2015 WL 1021438, at *5 (E.D.
14
     Cal. Mar. 9, 2015) (finding that although the plaintiffs filed several identical complaints for
15
     improper purposes, plaintiffs did not “approach a level of conduct sufficient to impose
16
     sanctions”); Nan Hanks & Assocs., Inc. v. Original Footwear Co., Inc., No. 2:17-cv-00027-TLN-
17
     KJN, 2018 WL 3155247, at *4 (E.D. Cal. June 25, 2018) (holding that defendant’s removal to
18
     federal court for diversity jurisdiction, though improper due to the lack of diversity of citizenship,
19
     was not a “rare and exceptional case” warranting the “extreme remedy” of sanctions). Thus, the
20
     Court denies Defendant’s Motion for Sanctions.
21
            IV.     CONCLUSION
22
            For the foregoing reasons, Defendant’s Motion for Sanctions (ECF No. 25-1) is hereby
23
     DENIED.
24
            IT IS SO ORDERED.
25
     Dated: October 3, 2018
26
27
                                                     Troy L. Nunley
28
                                                     United States District Judge
                                                        6
